DETAILED ACTION
The response filed on 12/23/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 11, 12, 17, 23, 24 and 28 are amended.
Claims 5, 20 and 26 are cancelled.
No Claim(s) is/are added.
Claims 1-4, 6-19, 21-25 and 27-33 are currently pending for examination.

Response to Arguments
Applicant’s arguments filed on 12/23/2020 (See Applicant Arguments/Remarks, page 14) with respect to claims 1, 17, 24 and 28 have been considered and are persuasive.  The rejections to claims 1-4, 6-19, 21-25 and 27-33 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-19, 21-25 and 27-33 (renumbered as 1-30) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see applicant’s persuasive arguments filed on 12/23/2020, page 14), satisfying the “record as a whole” as required by rule 37 CFR 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462